NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANITA B. CARR, pro se,                          No. 16-16058

                Plaintiff-Appellant,            D.C. No. 3:16-cv-01690-VC

 v.
                                                MEMORANDUM*
U.S. BANK,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Vince G. Chhabria, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Anita B. Carr appeals pro se from the district court’s judgment dismissing

her diversity action alleging various claims arising out of foreclosure proceedings.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on

the basis of the applicable statutes of limitations. Ventura Mobilehome Cmtys.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Owners Ass’n v. City of San Buenaventura, 371 F.3d 1046, 1050 (9th Cir. 2004).

We affirm.

      The district court properly dismissed Carr’s action as time-barred because

“the running of the statute[s] is apparent on the face of the complaint” and the

allegations do not permit a showing that the statutes were tolled. Jablon v. Dean

Witter & Co., 614 F.2d 677, 682 (9th Cir. 1980); see also Fox v. Ethicon Endo-

Surgery, Inc., 110 P.3d 914, 917 (Cal. 2005) (“[T]he statute of limitations begins to

run when the plaintiff has reason to suspect an injury and some wrongful cause,

unless the plaintiff pleads and proves that a reasonable investigation at that time

would not have revealed a factual basis for that particular cause of action.”).

      Contrary to Carr’s contention, her action was not tolled during the pendency

of her prior state court action. See Thomas v. Gilliland, 115 Cal. Rptr. 2d 520, 524

(Ct. App. 2002) (“In the absence of a statute, a party cannot deduct from the period

of the statute of limitations applicable to his case the time consumed by the

pendency of an action in which he sought to have the matter adjudicated, but which

was dismissed without prejudice to him.” (citation and internal quotation marks

omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).


                                          2                                       16-16058
      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

      All pending requests are denied.

      AFFIRMED.




                                           3                                   16-16058